DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
 As directed by the amendment, claims 21-23 have been added and claims 19-20 were cancelled. Claims 4, 10-14 were previously withdrawn. As such, claims 1-3, 5-8 and 16-18, 21-23 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fell et al. (US 2010/0331892), hereinafter “Fell”.
Regarding claim 1, Fell discloses a bone fixation and repair system (FIGS. 3-11) for a bone, comprising: a bone plate (16) elongated along a central longitudinal axis (horizontal axis, FIG. 3), the bone plate having a first end (left end, FIG. 3), a second end (right end, FIG. 3) spaced from the first end along the central longitudinal axis, a first and second side member (top and bottom side members, FIG. 3) on opposite sides of the central longitudinal axis, and an elongated slot (20) that extends through the bone plate along a depth (thickness of plate) that is perpendicular to the central longitudinal axis, the first side member and second side member each defining a bottom surface (bottom side, FIG. 8), a top surface (top side, FIG. 8) spaced from the bottom surface along the depth, and an internal engagement surface (internal surface of slot 20) that extends from the bottom surface toward the central longitudinal axis; and a plurality of tethered fastener assemblies (FIGS. 5-11) configured to concurrently fit within and slide along any portion of the elongated slot, each tethered fastener assembly having 1) a fastener (24) having a head (at 24, FIG. 9), a shaft (threaded portion of 24) that extends from the head along a central fastener axis (vertical axis, FIG. 9), and an elongated flexible element (36) that is attached to and extends from the shaft, and 2) a locking cap (22) configured to slide along the elongated flexible element into engagement with the shaft, wherein the head defines a distal end of the tethered fastener assembly and the elongated flexible element defines a proximal end of the assembly such that the tethered fastener assembly is an integrated unit (FIGS. 5-11).  

    PNG
    media_image1.png
    134
    412
    media_image1.png
    Greyscale

Figure A: System of Fell.
Regarding claim 2, Fell discloses the bone fixation and repair system of claim 1, wherein the internal engagement surfaces are curved (at ends, see Figure A above).  
Regarding claim 3, Fell discloses the bone fixation and repair system of claim 1, wherein the internal engagement surfaces are flat (along straight, see Figure A above).  
Regarding claim 5, Fell discloses the bone fixation and repair system of claim 1, wherein the internal engagement surfaces are opposed to each other to partially define the elongated slot (see Figure A above).
Regarding claim 6, Fell discloses the bone fixation and repair system of claim 1, wherein the internal engagement surface extends along a majority of the length of the first side member and the second side member (FIG. 3).  
Regarding claim 7, Fell discloses the bone fixation and repair system of claim 1, wherein the bone plate defines a) a length that extends from the first end to the second end (horizontal dimension, FIG. 3), wherein the length is perpendicular to the depth, and b) a width that extends from the first side member to the second side member (vertical dimension, FIG. 3), wherein the width is perpendicular to the length and the depth, wherein the elongated slot extends along a majority of the length (FIG. 3).  
Regarding claim 8, Fell discloses the bone fixation and repair system of claim 1, wherein the top surface of the first side member and the second side member are curved in order to receive a curved surface of a bone segment (¶66).  
Regarding claim 22, Fell discloses a bone fixation and repair system (FIGS. 3-11) for a bone, comprising: a bone plate (16) elongated along a central longitudinal axis (horizontal axis, FIG. 3), the bone plate having a first end (left end, FIG. 3), a second end (right end, FIG. 3) spaced from the first end along the central longitudinal axis, a first and second side member (top and bottom side members, FIG. 3) on opposite sides of the central longitudinal axis, and an elongated slot (20) that extends through the bone plate along a depth (thickness of plate) that is perpendicular to the central longitudinal axis, the first side member and second side member each defining a bottom surface (bottom side, FIG. 8), a top surface (top side, FIG. 8) spaced from the bottom surface along the depth, and an internal engagement surface (internal surface of slot 20) that extends from the bottom surface toward the central longitudinal axis; and a plurality of tethered fastener assemblies (FIGS. 5-11) configured to concurrently fit within and slide along any portion of the elongated slot, each tethered fastener assembly having 1) a fastener (24) having a head (at 24, FIG. 9), a shaft (threaded portion of 24) that extends from the head along a central fastener axis (vertical axis, FIG. 9), and an elongated flexible element (36) that is pre-assembled to (It is noted that the device of Fell appears to be substantially identical to the device claimed, although possibly produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two) and extends from the shaft, and 2) a locking cap (22) configured to slide along the elongated flexible element into engagement with the shaft, wherein the head defines a distal end of the tethered fastener assembly and the elongated flexible element defines a proximal end of the assembly (FIGS. 5-11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fell in view of Konieczynski et al. (US 20060122602), hereinafter “Konieczynski”.
Regarding claims 16-18, Fell discloses the bone fixation and repair system of claim 15, except wherein the head defines a smooth outer surface configured to movably engage the internal engagement surface of the bone plate, such that the fastener is rotatable about multiple axes when the smooth outer surface of the head is in contact with the internal engagement surface of the bone plate.
Konieczynski teaches a bone fixation and repair system (FIGS. 3A-5B) comprising a bone plate (40) including a first end (40p), a second end (40d) spaced from the first end along a central longitudinal axis, a first and second side member (40a, 40b) on opposite sides of the central longitudinal axis, and an aperture (42a) that extends through the bone plate along a depth (thickness of plate) that is perpendicular to the central longitudinal axis, the first side member and second side member each defining a bottom surface (40i), a top surface (40s), wherein the internal engagement surface is curved (at 43a) and/or flat (43b), wherein the internal engagement surface is non-orthogonal to the depth (FIG. 3C). Konieczynski further teaches a fastener (50, 60) having a head (52, 62), wherein the head defines a smooth outer surface (FIGS. 4-5) configured to movably engage the internal engagement surface of the bone plate, such that the fastener is rotatable about multiple axes when the smooth outer surface of the head is in contact with the internal engagement surface of the bone plate (¶42-43), wherein the smooth outer surface of the head is curved (at 52a, at 62a) with respect to the central fastener axis, wherein the smooth outer surface of the head is linear and angled (at 52b, at 62b) with respect to the central fastener axis (depending on insertion angle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the plate bore/screw head configuration of Konieczynski with the plate/screw system of Fell, for the purpose of permitting multiple angles of insertion. Polyaxial plating systems are well known in the art for the purpose of customizing the plate to a particular patient and its intended use. In this case, one would form the screw head of Fell comprising a smooth curved/linear head and the plate bore comprising a curved/flat internal engagement surface.
Allowable Subject Matter
Claim 21 is allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant's argument that Fell fails to disclose the head defining a distal end of the tethered fastener assembly and the elongated flexible element defining a proximal end of the assembly, Examiner respectfully disagrees. With reference to Figures 9-11 of Fell, Fell teaches head (24) defining a distal end. Even if flexible rod 36 passes through fastener 24, it does not extend beyond the head in this depiction. Regarding Figure 18, the disclosure is unclear as to whether the flexible rod passes beyond the head of the fastener. The rod clearly does not pass beyond the head in Figures 16-17, but if it does in Figure 18, under broadest reasonable interpretation, the head would still define a distal end of the assembly with the flexible element defining a proximal end. The claim does not require the head to be the distalmost extreme of the assembly, only “a distal end”. Therefore, Fell meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775